Citation Nr: 1527487	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  12-26 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral leg condition manifested by poor circulation, to include due to chemical exposure.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Marenna, Counsel



INTRODUCTION

The Veteran had active service from February 1955 to July 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This case was previously before the Board in January 2013 and September 2013 and remanded for additional development.  The issue of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities was also remanded.  In a June 2013 rating decision, the Department of Veterans Affairs Appeals Management Center (AMC) granted entitlement to service connection for peripheral neuropathy of the right and left lower extremities with evaluations of 20 percent each.  As the claim was granted in full, it is no longer before the Board.

In March 2014, the Board requested a Veterans Health Administration (VHA) opinion, which was obtained in March 2015.  The Veteran was provided with a copy of the VHA opinion in March 2015, and was given 60 days in which to send any additional evidence or argument regarding the case pursuant to 38 C.F.R. § 20.903; a response was received from the Veteran in April 2015.  The case has now been returned to the Board for further appellate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's bilateral lower extremity venous insufficiency was not manifested in service, to include due to exposure to chemicals, was not manifested until years after service, was not caused or aggravated by his service-connected peripheral neuropathy of the bilateral lower extremities. 


CONCLUSION OF LAW

Bilateral lower leg venous insufficiency was neither incurred nor aggravated by the Veteran's service or his service-connected peripheral neuropathy of the bilateral lower extremities.  38 U.S.C.A. §§ 1131 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.304 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.  

Prior to initial adjudication of the appellant's claim, a letter dated in December 2009 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman, 19 Vet. App. at 490.  

VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file, including the VA treatment records requested by the Veteran in compliance with the September 2013 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  In an April 2013 memorandum, the AOJ determined that VA had all of the Veteran's available service treatment records.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Veteran was afforded a VA examination in October 2013.  A VHA opinion was obtained in March 2015.  The October 2013 VA examination and VHA opinion were rendered by medical professionals.  The claims file was reviewed.  The examiners laid factual foundations for the conclusions that were reached.  Therefore, the Board finds that the October 2013 VA examination and VHA opinion are adequate.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Analysis

Entitlement to service connection for a bilateral leg condition manifested by poor circulation due to chemical exposure in service.  For the reasons that follow, the Board finds that service connection is not warranted.

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Venous insufficiency is not a "chronic disease" as defined in 38 C.F.R. § 3.309(a).  Consequently, service connection may not be established by a showing of chronicity in service without an intercurrent cause or a continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b). 

Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Veteran has been diagnosed with venous insufficiency.  See October 2013 VA examination report.  Therefore, the first element of a service connection claim, a diagnosis of a current disability has been met. 

The Veteran asserts that he has a lower extremity disability manifested by poor circulation that is related to service, specifically exposure to trichloroethylene (TCE).  See April 2015 statement.  The Veteran contends that while working to repair airplane breaks and parts, including replacing hydraulic packs, he used TCE, a cleanser, which at times created a toxic white fog that he inhaled.  The Veteran's service personnel records demonstrate that he worked as a hydraulic and pneudraluic repairmen for the majority of his 20 years of service.  He was described as having superior knowledge of removal and replacement of pneudraulic systems.  An April 2013 email from the National Museum of the U.S. Air Force confirms that trichloroethylene was identified as an approved substance in several iterations of U.S. Air Force technical orders which specify the chemicals and solutions used for the cleaning of aeronautical equipment, circa the 1950s to the 1970s.  Thus, the Board finds that the Veteran was likely exposed to TCE in service.

The Veteran's service treatment records are silent for any diagnoses or complaints regarding venous insufficiency of the lower extremities.

In an April 2010 statement, the Veteran stated that "as far back as 1973 I had symptoms of neuropathy and now have constant pain in my legs."  In a September 2010 statement, the Veteran stated that his leg pain started in the early 1970s.  In the mid-1970s, the pain had increased.  He reported that he went to the Navy Clinic and was diagnosed as having pain due to a sciatic nerve.  He was prescribed Feldene, and he eventually was prescribed 3 pills a day.  He stated that after taking it some time, he got a blood red rash on his legs.

In his September 2010 notice of disagreement, the Veteran stated that he had statis dermatitis and pigmented purpura caused by poor circulation.  He stated that he had decreased blood circulation in his legs for years.

A July 2011 private treatment record indicates the Veteran had edema, leg pain, and leg swelling.  The assessment was venous insufficiency.  A September 2012 private treatment record indicates the Veteran reported his leg pain began gradually over time and has been occurring for years.  The symptoms were described as cramping, discomfort, ache, numbness, throbbing, pressure, tiredness, fullness, swelling and heaviness that are moderate to severe.  There was involvement of both lower extremities.  Temporary relief was provided by rest, compression stockings and legs elevated . After laser procedures, he stated that his legs were feeling better.

The October 2013 VA examination report reflects that the Veteran reported that he had swelling in his lower extremities in 2009 and sought medical evaluation.  He was initially treated with compression hose and had a Doppler of the legs, which was negative for DVT.  He saw an outside vascular surgeon and in 2011, he was shown to have incompetent varicose veins.  He had radiofrequency ablation therapy (RFA) of the veins.  He reported that he still got swelling of his legs and continued to wear compression stockings to alleviate symptoms of fatigue and swelling.

The October 2013 VA examiner found that the Veteran had varicose veins or post-phlebitic syndrome.  The VA examiner found the Veteran's chronic venous insufficiency was less likely than not incurred in or cause by the claimed in-service event.  The VA examiner stated that "The medical literature does not correlate TCE exposure with chronic venous insufficiency."  The Board finds the October 2013 VA opinion to be probative as the VA examiner reviewed the evidence of record, noted the Veteran's assertions, and provided an adequate rationale for the opinion.
 
The October 2013 VA examiner further opined that the Veteran's chronic venous insufficiency was less likely than not proximately due to or the result of the Veteran's service-connected condition.  The examiner stated that peripheral neuropathy does not cause chronic venous insufficiency/varicose veins.  They are two separate entities.  As the VA examiner did not address whether the Veteran's peripheral neuropathy aggravated the Veteran's chronic venous insufficiency, the Board requested a March 2015 VHA opinion.

In a March 2015 VHA opinion, a VA physician opined that "it is extremely unlikely, that is, far less than a 50% probability, that the appellant's chronic venous insufficiency is either related to or aggravated by the appellant's service-connected bilateral lower extremity peripheral neuropathy."  The VA physician provided a full rationale for the opinion.  He noted that proper venous function depends on three components: the calf "muscle pump," the venous valves, and the low pressure of the system.   The VA physician stated  that "peripheral neuropathy, while often coexisting with the same patient, does not undermine any of these components, and so neither causes nor aggravated venous insufficiency."  The Board finds the March 2015 VHA opinion to be probative as the VA physician reviewed the evidence of record and provided an adequate rationale for the opinion.

The appellant contends that he his venous insufficiency is related to exposure to TCE in service.  Although a lay person may be competent to report the etiology of or diagnose a disability, venous insufficiency is not the type of disorder which is susceptible to lay opinion concerning etiology or diagnosis.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Even if the appellant were competent to provide an opinion as to the etiology of venous insufficiency, the Board finds that the probative value of any such opinion is outweighed by that of the October 2013 VA examiner, who has education, training and experience in evaluating the etiology of venous insufficiency. 

The Board finds that a preponderance of the evidence is against the Veteran's claim for entitlement to service connection for venous insufficiency.  The Veteran has been diagnosed with venous insufficiency.  However, the evidence does not show a nexus between the venous insufficiency and service or a service-connected disability.  The October 2013 VA examiner found that the Veteran's venous insufficiency was not related to exposure to TCE.  Additionally, the March 2015 VA physician found the Veteran's venous insufficiency was not caused or aggravated by his service-connected peripheral neuropathy.  As the examiner and physician provided adequate rationales for their opinions and reviewed the evidence of record, the Board finds them to be probative.  Although the Veteran has asserted that his venous insufficiency is related to exposure to TCE in service, as a lay person, he is not competent to opine that there is a nexus between TCE exposure and his venous insufficiency.  The Veteran's service treatment records are silent for evidence of venous insufficiency in service and he has not specifically asserted he has had venous insufficiency since service.  His statements indicate there was a gradual onset of venous insufficiency.  Although some of the Veteran's statements indicate he has had symptoms of a rash on his legs since the 1970s, the October 2013 VA examination report reflects that he reported he has had swelling in his lower extremities since 2009, many years after his discharge from service.  Due to the inconsistencies in the Veteran's statements regarding the onset of venous insufficiency, the Board finds any assertion by the Veteran that he has had venous insufficiency since service is not credible. 

Accordingly, the Board finds that the preponderance of the evidence is against the appellant's claim.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a bilateral leg condition manifested by poor circulation, to include as due to chemical exposure, is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


